Appellant was convicted of burglary, and his punishment assessed at confinement in the penitentiary for a term of two years. The testimony of the prosecuting witness shows that the property in question was taken from a log barn, shedded on one side. There was a hallway between the two parts of the barn and a roof over the entire barn. About the time the harness was taken the barn was boxed up, and the hall was boxed up even with the two log cribs. The driveway was boxed with plank, but it was not solid on the east side, but was solid on the west side. The witness testified that in order to get to the buggy where the harness was, he would have to take off the planks which were nailed. The boards used in boxing up the end of the shed where the buggy was extended a little higher than a man's head, pretty near even with the loft. There was not room enough between the planks nailed to the end of the shed for a man to get through; nor was there any other entrance to the buggy shed, except through these planks, unless they were torn down. The only question we deem necessary to review is the sufficiency of the evidence to support the conviction. Appellant insists that the evidence does not show the structure entered was a house within contemplation of the burglary statute. We think the evidence does show that the same was a house within contemplation of law and the statute. The mere fact that one would have to pull off the planks in order to get to the buggy where the harness was: in other words, that there was no door entering the buggy shed, would not change the fact that the same is a house within contemplation of law. If the absence of a door would prevent a successful prosecution of appellant for entering the house, then if the door in any house *Page 27 
were nailed up, it would preclude a prosecution for burglary on the theory that there was no natural or easy mode of ingress and egress. The mere fact that the prosecuting witnesses' testimony is seriously controverted by the defense testimony would not authorize a reversal. Taking the State's testimony as true, it shows that the buggy shed had been entirely closed by nailing up one of the cuts with plank which reached nearly to the joists of the house, and that no one could enter said shed without pulling off the planks nailed thereon. If this be true, and the jury have so decided, the same would constitute a house within contemplation of law. The charge of the court is correct. No error appearing in the record, the judgment is affirmed.
Affirmed.
Henderson, Judge, absent.